DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 10/18/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract of the disclosure is objected to because it ends with two periods.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 25 and 32 are objected to because of the following informalities:  they are duplicates and one should be canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-33, 35-37, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. US 20140000235.

Re claim 21, Kamen (Figs. 4, 28, 30, and 65A) teaches an engine body, comprising: a piston body comprising a piston chamber (e.g., in Fig. 28, the body surrounding chamber 2806); a regenerator body (around 2812, Fig. 28) comprising a regenerator conduit (inherently); and a working-fluid heat exchanger body (the part of the piston chamber at 2802) comprising a plurality of working-fluid pathways fluidly communicating between the piston chamber (2802) and the regenerator conduit (in 2812) (as shown); wherein the engine body (the engine body here is the chamber body around chamber 2806) comprises a monolithic body (as depicted in Fig. 28; the same is in Figs. 4 and 65A) defined at least in part by the piston body, the regenerator body, and the working-fluid heat exchanger body (as in Fig. 28, it is the same body around chamber 2806 for all of the piston body, the regenerator body, and the working-fluid heat exchanger body).

Re claim 22, Kamen teaches claim 21.  Kamen (Fig. 30) further teaches a heater body (3036; see [340 and 341]) comprising a plurality of heating fluid pathways (between header tubes) having a heat transfer relationship with the plurality of working fluid pathways (through the tubes at 3042).

Re claim 23, Kamen teaches claim 22.  Kamen (Fig. 30) further teaches wherein the heater body (3036) defines at least a portion of a monolithic body-segment (must be present) coupled to the engine body (at the flange 2908 shown in Fig. 29, as described in [340 and 341]).

Re claim 24, Kamen teaches claim 22.  Kamen (Fig. 30) further teaches wherein the heater body defines a portion of the monolithic body.  Because the piston chamber body (enclosing chamber 2806 in Fig. 28) is also enclosing part of the heat transfer chamber in Fig. 30 (the part with flows 3042), the piston chamber body is also considered to be a part of the heater body.

Re claim 25, Kamen teaches claim 21.  Kamen (Fig. 30) further teaches a combustor body (3036) defining a combustion chamber (3038) [340-341].

Re claim 26, Kamen teaches claim 25.  Kamen (Fig. 30) further teaches wherein the combustor body (3036) defines at least a portion of a monolithic body-segment coupled to the engine body (at flange 2912 in Fig. 29; see [340-341]).

Re claim 27, Kamen teaches claim 26.  Kamen (Fig. 30) further teaches a heater body (3036) comprising a plurality of heating fluid pathways (at 3042) having a heat transfer relationship with the plurality of working fluid pathways (through the tubes at 3042).

Re claim 28, Kamen teaches claim 27.  Kamen (Fig. 30) further teaches wherein the plurality of heating fluid pathways (at 3042) fluidly communicate with the combustion chamber (3038) (the heating fluid comes from the combustion chamber; see [340-341]).

Re claim 29, Kamen teaches claim 21.  Kamen (Fig. 30) further teaches wherein the working-fluid heat exchanger body comprises a plurality of heating fluid pathways (at 3042 between tubes) having a heat transfer relationship with the plurality of working fluid pathways (the tubes 2802 in Fig. 28).

Re claim 30, Kamen teaches claim 21.  Kamen (Figs. 28 and 30) further teaches wherein the piston body comprises a plurality of piston chamber apertures (at the tubes 2802 in Fig. 28) fluidly communicating with the piston chamber (2806), wherein the regenerator body (at 2812, the surrounding body) comprises a plurality of regenerator apertures fluidly communicating with the regenerator conduit (apertures from the tubes 2802 into regenerator 2812), and wherein the plurality of working-fluid pathways respectively fluidly communicate between respective ones of the plurality of piston chamber apertures and respective ones of the plurality of regenerator apertures (this is how the device operates, as it is a Stirling engine; see [339]).

Re claim 31, Kamen (Figs. 4, 28, 30, and 65A) teaches an engine body, comprising: a piston body comprising a piston chamber (e.g., in Fig. 28, the body surrounding chamber 2806); a regenerator body (around 2812, Fig. 28) comprising a regenerator conduit (inherently); and a heater body (top of the piston chamber body, and in Fig. 30 such can be inclusive of 3036 due to how this claim is worded) comprising a plurality of heating fluid pathways (at 3042 in Fig. 30) and a plurality of working-fluid pathways (through tubes 2802), the plurality of heating fluid pathways having a heat transfer relationship with the plurality of working fluid pathways (at 3042 in Fig. 30), the plurality of working-fluid pathways fluidly communicating between the piston chamber (2806, Fig. 28) and the regenerator conduit (in 2812, Fig. 28); wherein the engine body comprises a monolithic body defined at least in part by the piston body, the regenerator body, and the heater body (as in Fig. 28, it is the same body around chamber 2806 for all of the piston body, the regenerator body, and the heater body).

Re claim 32, Kamen teaches claim 21.  Kamen (Fig. 30) further teaches a combustor body (at 3038) defining a combustion chamber (3038).  

Re claim 33, Kamen teaches claim 32.  Kamen (Fig. 30) further teaches wherein the combustor body defines a monolithic body-segment (3036) coupled to the engine body (at flange 2908 in Fig. 29; see [340-341]).

Re claim 35, Kamen teaches claim 32.  Kamen (Fig. 30) further teaches 
wherein the plurality of heating fluid pathways (at 3042) fluidly communicate with the combustion chamber (3038).

Re claim 36, Kamen teaches claim 32.  Kamen (Figs. 28 and 30) further teaches wherein the piston body comprises a plurality of piston chamber apertures (at the tubes 2802 in Fig. 28) fluidly communicating with the piston chamber (2806), wherein the regenerator body (at 2812, the surrounding body) comprises a plurality of regenerator apertures fluidly communicating with the regenerator conduit (apertures from the tubes 2802 into regenerator 2812), and wherein the plurality of working-fluid pathways respectively fluidly communicate between respective ones of the plurality of piston chamber apertures and respective ones of the plurality of regenerator apertures (this is how the device operates, as it is a Stirling engine; see [339]).

Re claim 37, Kamen (Figs. 4, 28, 30, and 89A-89C) teaches an engine assembly, comprising: a plurality of engine bodies (e.g., like in Figs. 4 and 89A-89C; see [511]), wherein respective ones of the plurality of engine bodies respectively define a first monolithic body (in Fig. 28, the body surrounding chamber 2806), the first monolithic body comprising: a piston body comprising a piston chamber (e.g., in Fig. 28, the body surrounding chamber 2806); a regenerator body (around 2812, Fig. 28) comprising a regenerator conduit (inherently); and a working-fluid heat exchanger body (the part of the piston chamber at 2802) comprising a plurality of working-fluid pathways fluidly communicating between the piston chamber (2802) and the regenerator conduit (in 2812) (as shown); and a heater body (like in Fig. 30 at 3036, but not specifically that embodiment but rather duplicated for multiple engines as in Figs. 89A-89C at 8900) defining a second monolithic body comprising a plurality of heating fluid pathways (between tubes 2802 in Fig. 28 as at 3042 in Fig. 30); wherein the plurality of engine bodies are coupled to the heater body (as in Figs. 89A-89C), and wherein the plurality of heating fluid pathways have a heat transfer relationship with at least some of the plurality of working fluid pathways (as at 3042 in Fig. 30).

Re claim 38, Kamen teaches claim 37. Kamen further teaches a combustor body (3036 as in Fig. 30; same as in Figs. 89A-89C for multiple engines) defining a combustion chamber (3038, Fig. 30; 8906, Figs. 89A-89C).

Re claim 40, Kamen teaches claim 38. Kamen further teaches wherein the plurality of heating fluid pathways (like at 3042 in Fig. 30) fluidly communicate with the combustion chamber (3038, Fig. 30; 8906, Figs. 89A-89C).

Claims 21, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu JP 07279758.

Re claim 21, Tsutomu (Fig. 8) teaches an engine body (1), comprising: a piston body (1) comprising a piston chamber (2); a regenerator body (1) comprising a regenerator conduit (in 7); and a working-fluid heat exchanger body (8, inside 1) comprising a plurality of working-fluid pathways (8) fluidly communicating between the piston chamber (2) and the regenerator conduit (7); wherein the engine body (1) comprises a monolithic body defined at least in part by the piston body (1), the regenerator body (1), and the working-fluid heat exchanger body (1).

Re claim 32, Tsutomu teaches claim 21.  Tsutomu (Fig. 8) further teaches a combustor body (1) defining a combustion chamber (in part the combustion chamber is defined by part 1).

Re claim 34, Tsutomu teaches claim 32.  Tsutomu (Fig. 8) further teaches wherein the combustor body (1) defines a portion of the monolithic body (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. US 20140000235 alone.

Re claim 39, Kamen teaches claim 38. Kamen further teaches wherein the combustor body defines at least a portion of the second monolithic body (like as 3036 in Fig. 30, see [340 and 341]; the same general structure is shown in Figs. 89A-89C as burner 8900, but with less detail).  However, Kamen, in Figs. 89A-89C, which are relied upon for rejection, does not explicitly disclose in detail that the combustor body defines at least a portion of the second monolithic body.  
Despite this, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Kamen with “wherein the combustor body defines at least a portion of the second monolithic body” as suggested by Kamen (see Figs. 29-30, flange 2908 in Fig. 29 for connecting the second monolithic body 3036 in Fig. 30; see [340-341]), for the advantage of connecting burner to multiple engines similar to what is shown in Figs. 89A-89C (basically, Figs. 29-30 teach a flange connected to the first monolithic body, to which the second monolithic body is attached, which can easily be applied to an embodiment with multiple engines like in Figs. 89A-89C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4662176 (Figs. 1-5) teaches a similar engine, relevant to claim 21 at least, and US 4392350 (Fig. 1) teaches a similar engine, relevant to claim 21 at least.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746